Citation Nr: 0945723	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-42 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus 
and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss and, 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, and J.M. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 
1946, July 1950 to October 1951, September 1979 to April 
1980, April 1984 to June 1984, July 1984 to August 1984, 
October 1984 to March 1985, and additional claimed unverified 
periods of duty.

This case is before the Board of Veterans' Appeals (BVA or 
Board) initially on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), but it is now under the 
jurisdiction of the RO in Baltimore Maryland.  

A hearing was held before the undersigned acting Veterans Law 
Judge in October 2007.  In January 2008, the Board remanded 
the case to the Appeals Management Center (AMC) in 
Washington, DC for procedural development pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The Board is reopening service connection for hearing loss, 
and then remanding that issue along with service connection 
for heart and an eye disorders to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision in July 2000, denied service connection 
for diabetes mellitus and hearing loss, and the Veteran did 
not file a timely appeal.

2.  The evidence received since the July 2000 rating decision 
is not cumulative or redundant of evidence already on file, 
relates to an unestablished fact necessary to substantiate 
the claims of service connection for diabetes mellitus and 
hearing loss, and raises a reasonable possibility of 
substantiating the claims. 

3.  The Veteran's diabetes mellitus was manifest to a 
compensable degree in October 1985, which is within one year 
of the Veteran's continuous active service period of 90 days 
or more, ending in March 1985.  


CONCLUSIONS OF LAW

1.  The RO's July 2000 rating decision denying the Veteran's 
claims for service connection for diabetes mellitus and 
hearing loss is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claims.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2009).

3.  Diabetes mellitus is presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was 
codified at 38 U.S.C.A. §§ 5100, 5103, et seq., and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA requires that VA notify 
the Veteran of the type of evidence and information needed to 
substantiate his claim, including apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
the supporting evidence. 38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Here, since the Board is reopening the Veteran's claims on 
the basis of new and material evidence, and then granting 
service connection for diabetes mellitus on the underlying 
merits, there is no need to discuss whether there has been 
compliance with the notice and-duty-to-assist provisions of 
the VCAA because even were the Board to assume that there has 
not been compliance, this is ultimately inconsequential and, 
therefore, at most harmless, nonprejudicial error.  See 38 
C.F.R. § 20.1102.  

Whether New and Material Evidence has been Received to Reopen 
the Claim of Entitlement to Service Connection for Diabetes 
Mellitus and Hearing Loss

The Veteran is ultimately seeking service connection for 
diabetes mellitus and hearing loss.  However, the Board must 
first determine whether new and material evidence has been 
submitted since a prior, unappealed rating decision that 
considered and denied this claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In July 2000, the RO denied the Veteran's claims for service 
connection for diabetes mellitus and hearing loss.  The RO 
determined that service medical records did not show the 
claimed disorders, and that they were not shown within one 
year of service.  The Veteran was contemporaneously notified 
of the rating denial in August 2000, and a timely notice of 
disagreement was received in April 2001.  A Statement of the 
Case was issued in July 2001, yet a timely substantive appeal 
was not received.  Therefore, the July 2000 rating denial of 
those issues is final and binding based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).  

The Veteran's untimely appeal received in October 2001 was 
construed as a petition to reopen his claims.  Due to receipt 
of that petition in October 2001, amended regulations with 
respect to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

When a claim to reopen is presented, a two-step analysis is 
performed. The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material." See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

Second, if VA determines that the evidence is new and 
material, VA may then evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
is applicable only when the preceding step is satisfied. See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In the January 2008 Board remand, among the requested 
additional development was verification of the Veteran's 
several claimed periods of active military service, as there 
was incomplete information regarding those periods.  Received 
in February 2009 were military personnel records of the 
Veteran, including a DD 214, Certificate of Release or 
Discharge from Active Duty, confirming the Veteran had 5 
months and 29 days of active duty military service, from 
September 1979 to April 1980, and 5 months and 28 days of 
active duty military service from October 1984 to March 1985.  

Among medical evidence considered at the time of the July 
2000 rating is an October 1985 statement from a 
physician/professor at a public university hospital reporting 
that during the Veteran's hospital course for an unrelated 
medical problem it was felt by endocrinology staff that the 
Veteran had recent onset type II diabetes, and he required an 
oral hypoglycemic agent.  Previously considered evidence also 
includes clinical records from the 1980's including service 
records that show the Veteran's complaints of hearing loss, 
and consistent reports of hearing loss thereafter.  
Moderately severe to profound bilateral hearing loss was 
reported in a September 1997 VA audiological examination. 

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
chronic diseases such as organic disease of the nervous 
system or diabetes mellitus, manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2009).

The service personnel records confirming the Veteran's 
several periods of continuous active duty military service 
for 90 days or more in 1979 through 1980, and then from 1984 
through 1985 is neither cumulative nor redundant of 
previously considered evidence.  This additional evidence is 
both new and material because it relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for diabetes mellitus and hearing loss and raises 
a reasonable possibility of substantiating the claims based 
on either direct or presumptive service connection.  

In effect, this evidence supports the Veteran's argument that 
his current disabilities were manifest while he was in 
service or within the presumptive period after service. See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

As a result, the claims of service connection for diabetes 
mellitus and hearing loss are reopened.  The claim for 
service connection for hearing loss will be a subject of the 
remand.  

The Board will now proceed to adjudicate the claim of service 
connection for diabetes mellitus on the underlying merits.  

Service Connection for Diabetes Mellitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Diabetes Mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10- 
percent disabling within one year after service. This 
presumption is rebuttable by probative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that 
diabetes mellitus manageable by restricted diet only warrants 
a 10 percent (compensable) evaluation.  

The Veteran's service treatment records (STR's), from his 
confirmed periods of active duty service, are quiescent to 
findings or diagnoses of diabetes mellitus.  However, an 
October 1985 statement from a physician/professor at a public 
university hospital reports the Veteran's recent onset of 
type II diabetes, and treatment with an oral hypoglycemic 
agent.  There is no probative evidence to the contrary 
regarding the onset of the Veteran's diabetes.  Military 
clinical records through 2007 confirm treatment and diagnoses 
for the Veteran's diabetes mellitus.  The Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

The preponderance of the evidence is in favor of the 
Veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
While there is no medical evidence of diabetes during any 
period of the Veteran's military service, the Board finds 
there is medical evidence that the Veteran's diabetes 
mellitus is first shown to a compensable degree in October 
1985, which is within one year of a continuous active service 
period of 90 days or more, ending in March 1985.  The Veteran 
is therefore entitled to service connection for diabetes 
mellitus on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  


ORDER

New and material evidence has been submitted, and the 
petition to reopen the claim for diabetes is granted, as is 
the underlying claim for service connection.  

New and material evidence has been submitted, the claim for 
service connection for hearing loss is reopened.  To this 
extent, and this extent only, the appeal of this claim is 
granted subject to the further development of this claim on 
remand.

REMAND

The appeal of service connection for diabetes mellitus has 
been granted by the Board.  In this regard it is imperative 
to note that service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice- connected condition by a service- connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board also observes that a VA examination or opinion is 
necessary if the evidence of record: (a) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The clinical evidence of record reveals that since the onset 
of diabetes mellitus the Veteran has received treatment for 
cardiovascular problems, including a myocardial infarction, 
in 1995, along with coronary artery disease and congestive 
heart failure.  The clinical data also shows that the Veteran 
has substantial visual pathology, to include references of 
diabetic retinopathy.  An association between the Veteran's 
eye and heart problems, and his now service connected 
diabetes mellitus is seemingly plausible.  Nevertheless, the 
Board is not allowed to draw such a conclusion without 
supporting medical evidence.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating 
that the Board may not substitute its own judgment on matters 
reserved for medical professionals).  Further clinical 
information is necessary regarding the claims of service 
connection for eye and heart disorders.  

Concerning service connection for hearing loss, that claim 
has also been reopened by the Board.  Service records from 
the early 1980's report his complaints of hearing loss, but 
are without any audiological testing.  The Veteran's period 
of active duty ending in April 1980 is confirmed through 
personnel records.  There is also medical evidence of his 
moderately severe to profound bilateral hearing loss in a 
September 1997 VA audiological examination.  There is a 
plausible association suggested by the evidence.  In light of 
this evidence it is apparent that further clinical 
information is necessary to determine the likely onset and 
etiology of the Veteran's hearing loss and whether it is 
potentially associated with his military service.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current heart disorders.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's heart disability is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
caused or aggravated by a service-
connected disability, including the 
service-connected diabetes mellitus.  A 
complete and detailed rationale is 
requested for the opinion provided.  

2.  The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current eye disorders.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's eye disability is at 
least as likely as not (i.e., probability 
of 50 percent) caused or aggravated by a 
service-connected disability, including 
the service- connected diabetes mellitus.  
A complete and detailed rationale is 
requested for the opinion provided.  

3.  The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current hearing loss 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should comment 
as to the likely date of onset of the 
Veteran's hearing loss disability, and 
state whether the Veteran's hearing loss 
disability is at least as likely as not 
(i.e., probability of 50 percent) causally 
or etiologically related to service.  A 
complete and detailed rationale is 
requested for the opinion provided.  

4.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


